                 Case 3:20-cr-00442-SI Document 13 Filed 10/08/20 Page 1 of 11




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MOHIT GOURISARIA (CABN 320754)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7063
 7        Fax: (415) 436-7234
          mohit.gourisaria@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       )   CASE NO. CR 20-71406 MAG
                                                     )
14            Plaintiff,                             )   UNITED STATES’ MOTION TO
                                                     )     (1) REVOKE RELEASE ORDER AND ORDER
15       v.                                          )         DEFENDANT DETAINED
                                                     )     (2) TEMPORARILY STAY MAGISTRATE
16   ADRIAN KYLE BENJAMIN,                           )         JUDGE’S ORDER GRANTING RELEASE
                                                     )
17            Defendant.                             )   Judge:   Hon. Edward M. Chen
                                                     )   Date:    October 14, 2020
18                                                   )   Time:    2:30 p.m.
                                                     )
19                                                   )

20
                           Motion to Revoke Release Order and Order Defendant Detained
21
              The COVID-19 pandemic has caused an exponential rise in the online exploitation of children,
22
     especially the enticement of children to produce sexually explicit content.1 And predators like Benjamin
23
     are to blame. Benjamin, a 24-year-old male, has a penchant for exploiting children over the internet. A
24
     review of his devices pursuant to a March 2020 search warrant revealed that at least three children have
25

26
     1
27   See, e.g., https://www.scientificamerican.com/article/the-coronavirus-pandemic-puts-children-at-risk-
   of-online-sexual-exploitation/ (last accessed October 5, 2020);
28 https://www.cnn.com/2020/05/25/us/child-abuse-online-coronavirus-pandemic-parents-investigations-
   trnd/index.html (last accessed October 5, 2020).
     UNITED STATES’ MEMORANDUM RE RELEASE ORDER
     CR 20-71406 MAG                       1
               Case 3:20-cr-00442-SI Document 13 Filed 10/08/20 Page 2 of 11




 1 been victimized by him, enticed and manipulated to produce and send sexually explicit images and

 2 videos. Benjamin also suggested to his minor victims that they meet in person for sex. For purposes of

 3 detention, perhaps most concerning is Benjamin’s inability (or simply his refusal) to mend his ways.

 4 Since he was interviewed by the FBI and his devices seized, Benjamin, with the help of his mother and

 5 his mother’s boyfriend, acquired new electronic devices, and then continued to entice minors.

 6          Benjamin’s charged conduct — which carries a presumption of detention — combined with his

 7 decision to continue sexually enticing minor victims, proves by clear and convincing evidence that he

 8 poses a danger to the community that release conditions cannot sufficiently mitigate. Accordingly, the

 9 magistrate judge should not have ordered him released.

10 I.       Procedural History

11          Benjamin is charged by complaint in this case with Receipt of Child Pornography, in violation of

12 18 U.S.C. § 2252(a)(2). On October 2, 2020, he made his initial appearance and was arraigned on the

13 criminal complaint. The government moved for detention at the appearance, and submitted a

14 memorandum in support of its motion on October 6, 2020. See Dkt 8. On October 8, the parties appeared

15 before the Hon. Magistrate Judge Nathanael Cousins, who ordered the defendant released on a $25,000

16 unsecured bond, signed by a surety and requiring the surety also to be a custodian.

17 II.      Legal Standard

18          On a bail appeal, the Court “should review the evidence before the magistrate and make its own

19 independent determination whether the magistrate’s findings are correct, with no deference.” United

20 States v. Koenig, 912 F.2d 1190, 1193 (9th Cir. 1990); see also 18 U.S.C. § 3145(a)(1). The record is not

21 limited to those facts that were presented to the magistrate judge. Rather, this Court should “make its

22 own ‘de novo’ determination of the facts,” and the “ultimate determination of the propriety of detention

23 is to be decided without deference to the magistrate’s ultimate conclusion.” Koenig, 912 F.2d at 1193.

24          The Bail Reform Act of 1984 permits pretrial detention of a defendant without bail where “no

25 condition or combination of conditions will reasonably assure the appearance of the person as required

26 and the safety of any other person and the community.” 18 U.S.C. § 3142(e)(1). Detention is appropriate

27 where a defendant is either a danger to the community or a flight risk; it is not necessary to prove both.

28

     UNITED STATES’ MEMORANDUM RE RELEASE ORDER
     CR 20-71406 MAG                       2
                 Case 3:20-cr-00442-SI Document 13 Filed 10/08/20 Page 3 of 11




 1 United States v. Motamedi, 767 F.2d 1403, 1406 (9th Cir. 1985). A finding that a defendant is a danger

 2 to the community must be supported by clear and convincing evidence. 18 U.S.C. § 3142(f)(2)(B).

 3 III.     Argument

 4          Because this is “an offense involving a minor victim” under 18 U.S.C. § 2252(a)(2), “it shall be

 5 presumed that no condition or combination of conditions will reasonably assure the appearance of the

 6 person as required and the safety of the community.” 18 U.S.C. § 3142(e)(3)(E). Benjamin has failed to

 7 produce credible evidence that he will not continue to remain a threat to the community. Moreover,

 8 “[t]he presumption [of detention] is not erased when a defendant proffers evidence to rebut it; rather the

 9 presumption remains in the case as an evidentiary finding militating against release, to be weighed along

10 with other evidence relevant to factors listed in § 3142(g).” United States v. Hir, 517 F.3d 1081, 1086

11 (9th Cir. 2008). Here, all four § 3142(g) factors counsel against release.

12          A.      The Instant Offense Proves that Benjamin Has a Penchant for Exploiting Children.

13          Benjamin began communicating with Minor Victim 1 in 2018 — when she was about 14 years

14 old. Her age was a fact that Benjamin knew and cherished.

15          [Benjamin]:            I’m bot [sic] going to leave you because of your age dummy.
16                                 How old are you? 16? 15? 32?
            Minor Victim 1:        14 … turning 15 on [REDACTED]
17          [Benjamin]:            Okay that’s fine
                                   You’re still my little girl
18                                 Jeez
19                                 I still love you
                                   Okay?
20

21          Benjamin’s electronic devices contained numerous sexually explicit images and videos of Minor

22 Victim 1. These videos, which are consistent with descriptions provided by Minor Victim 1 to law

23 enforcement, include videos of the child victim fully naked, massaging her breasts, and digitally

24 penetrating her vagina with her fingers. During the search of his residence, Benjamin was interviewed

25 by the FBI. He told agents that he meets many girls online through gaming platforms and then chats

26 with them through applications such as Discord, Instagram, and Snapchat. When shown images of

27 Minor Victim 1, Benjamin recognized her and provided her true name. He said that he believed she was

28 16 or 17 years old, and admitted to exchanging sexually explicit images and videos with her.

     UNITED STATES’ MEMORANDUM RE RELEASE ORDER
     CR 20-71406 MAG                       3
                 Case 3:20-cr-00442-SI Document 13 Filed 10/08/20 Page 4 of 11




 1          In addition to Minor Victim 1, Benjamin enticed several other children, and received sexually

 2 explicit images and videos from at least two others.2 Minor Victim 2 was about 13 or 14 years old when

 3 she engaged in sexual chats and sexual videos with Benjamin. Minor Victim 3 was about 15 years old

 4 when she sent sexually explicit images to Benjamin and masturbated on video chats with him.

 5          Further, Benjamin didn’t just receive child pornography from his minor victims — he made them

 6 produce the pornography. He can even be seen instructing his victims and masturbating in video calls

 7 with them. Though the complaint charges Benjamin only with receipt of child pornography, his related

 8 conduct of producing child pornography (in potential violation of 18 U.S.C. § 2251(a)) and enticing

 9 children to engage in unlawful sexual activity (in potential violation of 18 U.S.C. § 2422(b)) are

10 important to consider when evaluating the seriousness of the danger he poses.3 Suicide, lifelong

11 symptoms of post-traumatic stress disorder, and chronic difficulties with trust and intimacy are some of

12 its documented consequences.4

13          B.      Benjamin’s Post-Search Predatory Conduct Proves that He Will Remain a Danger to
                    Society If Released.
14
            When the FBI interviewed him in March 2020, Benjamin seemed surprised to hear that it was
15
     illegal to obtain child pornography from minors over the Internet. But Benjamin had ample opportunity
16
     to course correct after the FBI confronted him and seized his devices. Instead, Benjamin acquired new
17
     devices with the help of his mother and his mother’s boyfriend, and continued to engage in sexually
18
     explicit conversations with potential minors.
19
            For instance, in the months following the FBI’s execution of the March search warrant,
20
     Benjamin engaged in the following conversations with Discord User 2 — whose profile and messages
21
     strongly indicate that she is a minor.
22

23          April 22, 2020
            Discord 2:     Why is ur game name kyle but ur discord name Jade?
24
     2
25   His phone contained evidence of multiple conversations with potential additional victims. Other
   records confirm that Benjamin has a pattern of reaching out to females, several of whom are confirmed
26 minors, and engaging in enticement and grooming behavior.
   3
     A letter from the parent of one of Benjamin’s minor victims is being made available to the Court,
27 defense counsel and Pretrial Services in conjunction with this motion.
   4
28   See https://www.scientificamerican.com/article/the-coronavirus-pandemic-puts-children-at-risk-of-
   online-sexual-exploitation/ (last accessed October 5, 2020).
     UNITED STATES’ MEMORANDUM RE RELEASE ORDER
     CR 20-71406 MAG                       4
             Case 3:20-cr-00442-SI Document 13 Filed 10/08/20 Page 5 of 11




 1        [Benjamin]:   Its part of a long story lol
          Discord 2:    So are u a guy or a girl?
 2        [Benjamin]:   Im a guy
                        I think
 3        Discord 2:    Okie
          [Benjamin]:   Lemme check
 4                      Yup still a guy
          [Benjamin]:   Wait how old are you
 5        Discord 2:    Guess
                        How old do I seem
 6        [Benjamin]:   Id say an educated guess would be [Note: This is verbatim from Discord returns.
                        Nothing further was reported.]
 7        Discord 2:    Yeee
                        Good job
 8                      I mean yeah pretty much
          [Benjamin]:   Fuck im good lmao
 9
          [Benjamin]:   Why are you up child
10                      I just broke up with someone a couple days ago and theyre from Texas

11        Discord 2:    Are you putting your Minecraft beds together
          [Benjamin]:   Im just going over for a quick fuck in the able sisters store
12
          April 23, 2020
13        [Benjamin]: My sex dungeon
                         Lots of things to use
14                       Im trying to get casting couch
                         You can go fuck yourself down there LOL
15                       Ok get naked and come to dungeon
          Discord 2:     Oki
16        [Benjamin]: You wanna do thr [sic] fucking or be fucked
          Discord 2:     U choose
17        [Benjamin]: You know how to record video right
          Discord 2:     U just hold it down right
18        [Benjamin]: Yup
                         It caps last 30 seconds
19
          April 24, 2020
20        [Benjamin]: When is your bday again
                         Jan?
21                       You were like
                         I wish youbwere [sic] younger and lived near me
22                       And it wouldnt be weird calling you daddy
          Discord 2:     I hate online schooollllll
23                       My English teacher is a dick so I just dont do his work
                         The only thing I can keep up with is math
24                       And sometimes science
                         My school also shoved most classes together so I only have science math eng and
25                       history
                         And pe on tues and thurs
26
          [Benjamin]:   You’re literally gonna be like a sex toy to me
27        Discord 2:    Am I really bout to drive up to bay for a fuck
                        Ur a whole 7 hours away
28        [Benjamin]:   Plus i can come down there too

     UNITED STATES’ MEMORANDUM RE RELEASE ORDER
     CR 20-71406 MAG                       5
             Case 3:20-cr-00442-SI Document 13 Filed 10/08/20 Page 6 of 11




 1        [Benjamin]:   You probably touch yourself more than me no cap
          Discord 2:    I never said that
 2        [Benjamin]:   You dont have to
          Discord 2:    I said I was a virgin
 3        [Benjamin]:   So key is to get get really wet before I thrust in

 4        April 25, 2020
          [Benjamin]: You should try lightly pinching and twisting your nipples
 5                       Twist and pull till you slip off
                         Grope yourself while rubbing yourself
 6                       Or maybe you have to hear me order you to
          Discord 2:     Maybe
 7        [Benjamin]: How about you try doing it rn
                         For daddy (;
 8        Discord 2:     Okayyyyy
          [Benjamin]: Lemme know how you like it
 9                       Are you doing okay babygirl
                         I dont think i have you permission to rub
10                       Unless you are counting my suggestion
          Discord 2:     I am sorry
11                       I haven’t came yet tho
                         Daddy can I cum?
12        [Benjamin]: Are you like
                         Fully masturbating?
13                       Okay switch hands and finger with your right and suck the wet off your left
          Discord 2:     Yes daddy
14        [Benjamin]: Good girl
                         I want you to do that till the wet is all off your fingers
15                       Let me know when you finish that
          Discord 2:     It’s all gone
16        [Benjamin]: Thats my girl
                         Now switch again and suck your right
17
          [Benjamin]:   Can i actually trust you
18        Discord 2:    Yee
                        Where did that question come from?
19        [Benjamin]:   I just
          Discord 2:    You won’t
20                      I would never tell anyone
          [Benjamin]:   Im an adult right
21        Discord 2:    But if it makes you uncomfortable we can just be friends and talk normal until
                        later
22        [Benjamin]:   Bruh itll be again
          Discord 2:    You don’t actually touch me
23        [Benjamin]:   True..
                        Why do you actually want me to fuck you lmao
24
          [Benjamin]:   We can’t treat it like a relationship okay
25                      What’s off limits for you
                        Besides meeting
26        Discord 2:    Wym
          [Benjamin]:   Like what are things we arent going to do
27                      Since phone sex is gonna be a thing
                        Like are we gonna send nudes etc
28        Discord 2:    Uhmmmmmmm idkkkk
          [Benjamin]:   Youve neber [sic] send nudes huh
     UNITED STATES’ MEMORANDUM RE RELEASE ORDER
     CR 20-71406 MAG                       6
                 Case 3:20-cr-00442-SI Document 13 Filed 10/08/20 Page 7 of 11




 1          Discord 2:     You tell me ur limits first while I think
            [Benjamin]:    I have no limit besides no saving sexual content
 2          Discord 2:     If we aren’t saving it then should we use snapchat?
            [Benjamin]:    Yup
 3
            April 26, 2020
 4          [Benjamin]: I kinda wanna cum but people are home
                           I can get hard
 5                         Why
            Discord 2:     Why can’t you cum?
 6          [Benjamin]: I mean i can i guess
                           Should I?
 7                         You want anything while i do it
            Discord 2:     Do I want nudes?
 8                         Sure
            [Benjamin]: Sure thing
 9                         You wanna touch with me or is it too risky
            Discord 2:     I think I cannnn
10          [Benjamin]: Okie dokes
                           Pants off?
11          Discord 2:     Always
            [Benjamin]: Rub, but on the outside of your panties
12          Discord 2:     Yes daddy
            [Benjamin]: Use your other hand to play with your nipples and squeeze your tits
13          Discord 2:     Yes daddyyy
            [Benjamin]: Good girl
14                         Hmmmcheck snap
            [Benjamin]: Now you can move your panties aside and rub your clit
15          Discord 2:     Thank you daddy
            [Benjamin]: You think you can show me putting one finger in?
16          Discord 2:     Yessss
            [Benjamin]: Good girl
17
            April 30, 2020
18          [Benjamin]: Shower picks sc

19          May 5, 2020
            Discord 2:  Maybe I am actually good at deepthroating lmao
20          [Benjamin]: Hmmmmm
                        I guess we’ll see when i fuck you right?
21

22          Thus, Benjamin is undeterred by the law and has proven himself capable of finding the means —
23 including with the help of his mother, who was assigned custodian by the magistrate judge, and her

24 boyfriend, the only other proposed custodian — to continue endangering children upon release.

25          C.      The Conditions of Release in the Magistrate Judge’s Order Do Not Mitigate Danger.
26          In ordering pretrial release, the magistrate judge agreed with the recommendation of Pretrial
27 Services that Benjamin be released under certain conditions. But those special conditions are insufficient

28 to mitigate the danger that Benjamin presents.

     UNITED STATES’ MEMORANDUM RE RELEASE ORDER
     CR 20-71406 MAG                       7
                 Case 3:20-cr-00442-SI Document 13 Filed 10/08/20 Page 8 of 11




 1          First, Benjamin’s mother, Ms. Guevarro, is not qualified to serve as the “eyes and ears” of the

 2 Court. According to interviews, she and Benjamin do not have a close relationship and do not interact

 3 much despite the fact that Benjamin lives with her, her boyfriend James Tan, and three of Benjamin’s

 4 siblings (two of whom are minors). More concerning, it was Ms. Guevarro who purchased a new cell

 5 phone for her son and it was her boyfriend who gave him money to purchase new computer parts —

 6 after Ms. Guevarro and Mr. Tan had seen a copy of the search warrant, had their residence searched, and

 7 been informed of the alleged illegal conduct.

 8          Second, a night curfew (or any curfew) does not mitigate the danger in this case, which manifests

 9 not on streets but online. Benjamin is unemployed and appears to seldom leave his home anyway. A

10 curfew would not prevent him from staying home in his bedroom and sexually enticing children over the

11 Internet.

12           Third, his allowance of two electronic devices are problematic for obvious reasons. Benjamin is

13 not employed; he is not in school; and he has said that he has no friends outside the Internet. As a result,

14 allowing Benjamin access to electronic devices though he has no educational, economic, or social need

15 for them is akin to allowing an alleged shooter access to a firearm.

16          D.      The § 3142(g) Factors Weigh Against Pretrial Release.

17          Even if Benjamin were to rebut the presumption of pretrial detention, the § 3142(g) factors

18 weigh against pretrial release in this case. Cf. United States v. Marigny, No. 20-MJ-70755-MAG-1, 2020

19 WL 4260622, at *1 (N.D. Cal. July 24, 2020) (granting motion to revoke pretrial release order where

20 defendant masqueraded as a teenage girl on Instagram to induce, entice, persuade, and use preteen and

21 teenage boys to create and send him visual depictions of sexually explicit conduct, and to engage in

22 sexual conduct.)

23          The nature and circumstances of the offense charged. Congress has recognized that, “where

24 children are used in its production, child pornography permanently records the victim’s abuse, and its

25 continued existence causes the child victims of sexual abuse continuing harm by haunting those children

26 in future years.” Child Pornography Prevention Act of 1996, Pub. L. No. 104-208 § 121, 110 Stat. at

27 3009, 3009-27 (1996). Additionally, the Supreme Court has said that child pornography “produces

28 concrete and devastating harms for real, identifiable victims.” Paroline v. United States, 572 U.S. 434,

     UNITED STATES’ MEMORANDUM RE RELEASE ORDER
     CR 20-71406 MAG                       8
                Case 3:20-cr-00442-SI Document 13 Filed 10/08/20 Page 9 of 11




 1 457 (2014). Courts considering the matter have thus found that even possession of child pornography —

 2 let alone receipt after enticement and production — weighs in favor of detention. See United States v.

 3 Bell, No. SACR 08-00087-MMM, 2008 WL 11411709, at *2 (C.D. Cal. June 6, 2008) (collecting

 4 cases).

 5           Weight of the evidence. Though the “least important of the various factors,” courts must consider

 6 the evidence in terms of the likelihood that defendant will pose a danger. Hir, 517 F.3d at 1090. As

 7 discussed above, the weight of the evidence against Benjamin is considerable. It includes his receiving

 8 child pornography from at least three minor victims, as well as his admissions relating to Minor Victim

 9 1.

10           Defendant’s history and characteristics. Benjamin’s decision to continue engaging in sexually

11 explicit conversations with potential minors even after the FBI executed a search warrant in his home

12 confirms that he is a predator who, regardless of the conditions imposed, will remain a threat to children

13 if released. Additionally, in interviews, both Benjamin and his mother have stated that the two are not

14 close, and that Benjamin does not have much interaction with her or his other family members.

15           Nature and seriousness of the danger to the community. Danger is no less real simply because it

16 presents itself online. The potential further commission of similar offenses against minor victims

17 presents a grave risk to potential victims and the community at large. The production, collection, and/or

18 transmission of child pornography inflicts lifelong damage on its victims. Benjamin’s communications

19 with minor victims reflect a mastery over techniques that are known to be used by sexual predators of

20 children, such as asserting himself as an authority figure, using romantic or intimate language, engaging

21 in sexually explicit conversations, indicating a desire to meet in person, and using guilt to deter children

22 from disengaging from contact. His conduct therefore poses no less danger than — and can be as lethal

23 as — loaded weapons or addictive drugs.

24           Finally, nothing about the COVID-19 pandemic mitigates the danger that Benjamin poses if

25 released. To the contrary, limitations wrought by the pandemic make it more likely that he will

26 successfully exploit his home- and technology-bound minor victims. Further, the government is aware

27 of no facts (such as advanced age or medical condition) that would place Benjamin at greater risk of

28 developing a serious illness if he contracted COVID-19.

     UNITED STATES’ MEMORANDUM RE RELEASE ORDER
     CR 20-71406 MAG                       9
              Case 3:20-cr-00442-SI Document 13 Filed 10/08/20 Page 10 of 11




 1                                                    *****

 2          Because there are no conditions of release that could reasonably assure the safety of the

 3 community, in particular Benjamin’s minor victims, the United States requests that he be detained.

 4                     Motion to Revoke Release Order and Order Defendant Detained

 5          On October 8, 2020, Magistrate Judge Cousins ordered the defendant released, with conditions,

 6 on a $25,000 unsecured bond, signed by a surety and requiring the surety also to be a custodian. Upon

 7 the government’s request, Magistrate Judge Cousins stayed the release order for approximately 24

 8 hours, until noon on October 9, 2020.

 9          The parties are scheduled to appear before this Court on October 14, 2020. To avoid premature

10 release of defendant before this Court has had the opportunity to review Magistrate Judge Cousins’s

11 release order, the United States requests that the release order be stayed until October 14, 2020.

12
     DATED: October 8, 2020                                      Yours sincerely,
13
                                                                 DAVID L. ANDERSON
14
                                                                 United States Attorney
15

16                                                               _______/s/___________________
                                                                 MOHIT GOURISARIA
17                                                               Assistant United States Attorney
18

19

20

21

22

23

24

25

26

27

28

     UNITED STATES’ MEMORANDUM RE RELEASE ORDER
     CR 20-71406 MAG                       10
               Case 3:20-cr-00442-SI Document 13 Filed 10/08/20 Page 11 of 11




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MOHIT GOURISARIA (CABN 320754)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7063
 7        Fax: (415) 436-7234
          mohit.gourisaria@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       ) CASE NO. CR 20-71406 MAG
                                                     )
14           Plaintiff,                              ) [PROPOSED] ORDER STAYING ORDER
                                                     ) GRANTING RELEASE OF DEFENDANT
15      v.                                           )
                                                     )
16   ADRIAN KYLE BENJAMIN,                           )
                                                     )
17           Defendant                               )
                                                     )
18

19           For good cause shown, the United States’ application for a stay of Magistrate Judge Nathanael
20 Cousins’s order granting release to defendant Adrian Kyle Benjamin in the above-captioned case is

21 GRANTED. The release order is STAYED until October 14, 2020, when the parties will appear before

22 this Court. It is further ORDERED that defendant is to remain in the custody of the United States

23 Marshals Service until further order of this Court.

24

25 DATED:
                                                                ______________________________
26                                                              HONORABLE EDWARD M. CHEN
27                                                              United States District Judge

28

     UNITED STATES’ MEMORANDUM RE RELEASE ORDER
     CR 20-71406 MAG                       11
